Name: Commission Regulation (EEC) No 560/88 of 29 February 1988 amending for the ninth time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  foodstuff;  marketing
 Date Published: nan

 1 . 3. 88 Official Journal of the European Communities No L 54/55 COMMISSION REGULATION (EEC) No 560/88 of 29 February 1988 amending for the ninth time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/82 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3992/87 (2), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 355/79 (3), as last amended by Regulation (EEC) No 3485/87 (4), laid down general rules for the description and presentation of wines and grape musts ; Whereas Commission Regulation (EEC) No 997/81 (*), as last amended by Regulation (EEC) No 3360/87 ( ®), provides detailed rules for the description and presentation of wines and grape musts ; Whereas in several places the lists in Annexes II and IV to Regulation (EEC) No 997/81 should, 1 to take account of the requests of certain third countries, be supplemented or corrected subject to the general rules laid down in Regulation (EEC) No 355/79 ; Whereas a number of errors in Regulation (EEC) No 997/81 , introduced on the occasion of previous amendments, should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 997/81 is hereby amended as follows : 1 . The German version of the second subparagraph of Article 1 (2) is replaced by the following : Die nach Artikel 2 Absatz 3 Buchstabe i) der genannten Verordnung zulÃ ¤ssige Angabe der Begriffe Landwein", vin de pays", vino tipico", vino de la tierra", ovo|iacriaKCtxd Ttapd ­ 8ocrr|", oivo? xcmiKÃ s", und, ab der zweiten Stufe des 1 Beitritts Portugals, vinho de mesa regional" ist zusammen mit den vorgeschriebene, in Absatz 1 erster Unterabsatz genannten Angaben anzubringen'. 2. In Annex II, the section headed VI Bulgaria' is replaced by the following : 'VI BULGARIA 1 . Wines bearing one of the following geographical ascriptions referring to geographical units located in the northern wine-growing area (Dunavska raunina) : (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 20. 0 OJ No L 54, 5. 3. 1979, p. 99. (&lt;) OJ No L 330, 21 . 11 . 1987, p. 1 . 0 OJ No L 106, 16. 4. 1981 , p. 1 . M OJ No L 320, 10 . 11 . 1987, p. 5 . No L 54/56 Official Journal of the European Communities 1 . 3 . 88 Lositza Nikopol Liaskovetz Elena Polski Trambesch Ressen Troian Sevlievo Kramolin Levski Svischtov Strajitza Novo selo Vidin Rubzi Magura Lom Michailovgrad Vratza Oriahovo Mizia Biala Kamen = Biala Slatina Dve Mogili Russe Roussenski Briag Lovetch Aleksandrovo Varbovka Dimtcha Pavlikeni SuhindolPleven Komarevo Biala Cherkva 2. Wines bearing one of the following geographical ascriptions referring to geographical units in the eastern wine-growing area (Tschernomorski raion) : Schumen Preslav Novi Pazar  Tutrakan  Zarev Dol  Varna  Euxinograd  Provadia Khan Krum Targowischte Razgrad Kubrat Tolbuhin Kavarna Schabla  Biala Pliska Dragoevo Kralevo Pomorie Kableschkovo Popovo Kamen Briag  Medovetz  Prosenik  Aitos Burgas Iujen Briag Silistra 3. Wines bearing one of the following geographical ascriptions referring to geographical units located in the Balkan foothills' wine-growing area : Chernitza Padarevo Karnobat Karlovo Hissar Bania Gavrilovo Kazanlak Rozova Dolina Sungurlare Slaviantzi 4. Wines bearing one of the following geographical ascriptions referring to geographical units located in the southern wine-growing area (Thrakiiska Nizina) :  Nova Zagora  Korten  Sliven  Blatetz  Haskovo  Liubimetz  Stambolovo  Schivatchevo  Dolinata na Maritza  Strandja Pazardjik Vinogradetz Kalugerovo Vetren Karabunar Septemvri Plovdiv Brezovo Assenovgrad Zareva Poliana Iambol Elhovo  Zlatovrach  Peruschtitza  Brestnik  Brestovitza  Chirpan  Svoboda  Oriachovitza  Dalboki  Stara Zagora  Straldja  Sakar  Granit 5. Wines bearing one of the following geographical ascriptions referring to geographical units in the south-eastern wine-growing area (Jolinaka na Struma) :  Momina Dolina  Sandanski  Knistendil  Petritch  Harsovo  Boboschevo  Melnik  Damianitza  Blagoevgrad' 3. In Section B of Part VIII, headed 'UNITED STATES', o( Annex II : (a) the following viticultural areas are added under 3.1 California : '  San Lucas (')  Sonoma Coast' ; (b) the following viticultural area is added under 10.1 Michigan : '  Old Mission Peninsula' ; (c) the following viticultural area is added under 23.1 Virginia : '  North Neck George Washington Birthplace' ; (d) (l) Liverpore , San Pascal , Santa Inez and Santa Inez Valley under 3.1 California are replaced by 'Livermore', 'San Pascal', 'Santa Ynez' and 'Santa Ynez Valley' ; (ii) 'Isle of St George' under 6.1 Ohio is replaced by 'Isle St George'. [. 3 . 88 Official Journal of the European Communities No L 54/57 4. In Part X, headed 'HUNGARY*, of Annex II the following are added : (a) in subsection 2 (North of Transdanubia) : '  Etyck *  Pazmand' ; (b) in subsection 5 (Tokaji-Hegyala) : '  Herczegkut  Bodrogkeresztur'. 5. In Annex IV (a) in Chapter IV, headed 'AUSTRIA', Trollinger is deleted from the left-hand column ; (b) in Section VII, headed 'HUNGARY',  'Pinot blanc' and 'Zweigelt' are added to the left-hand column,  'Grauburgunder', 'WeiÃ burgunder' and 'Olasz Rizling' are added t to the right-hand column as synonyms for the varieties 'Szurkesarat', 'Pinot blanc' and 'Olaszrizling' respecitvely ; (c) Section XIV, headed 'BULGARIA', is replaced by the following : List of varieties accepted in the Community Accepted synonyms XIV. BULGARIA Dimiat Fetjaska Ugni blanc MÃ ¤dchentraube, Momino grozde Aligote Rikat Laski Rizling, Welschriesling Rheinriesling, Riesling Misket Kerazuda Rkaziteli Italianski Rizling Nemski Riesling Roter Misket Vratchanski Misket Varnenski Misket Chardonnay Sauvignon Sauvignon blanc Sylvaner Gewurztraminer GrÃ ¼ner Veltliner MÃ ¼ller-Thurgau Tamianka Muskat Ottonel Pinot gris Pamid Gamza Mavrud Grauburgunder, RulÃ ¤nder Kadarka Melnik KÃ ¶nigstraube Schiroka melnischka loza Zarchin Saperavi Rubin Bouquet Pinot noir Spatburgunder, Blauer Spatburgunder Gamay noir Grand "noir Merlot Cabernet Sauvignon Senzo Kardinal' No L 54/58 Official Journal of the European Communities 1 . 3. 88 Article 2 This Regulation shall enter into force on 15 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 February 1988 . For the Commission Frans ANDRIESSEN Vice-President